MEMORANDUM **
Marvellous A. Greene appeals pro se the district court’s denial of his motion to vacate summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials denied him access to the prison library and then violated his Eighth Amendment rights by using pepper spray to remove him from his cell. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of Federal Rule of Civil Procedure 60(b) motions, *411Maraziti v. Thorpe, 52 F.3d 252, 253 (9th Cir.1995), and we affirm.
The district court properly denied as untimely Greene’s motion to vacate judgment, because he filed the motion more than 10 days after entry of judgment. See Fed.R.Civ.P. 59(e). Furthermore, Greene’s motion presented no new information and included no allegation of mistake, inadvertence, surprise, or excusable neglect. See Fed.R.Civ.P. 60(b); Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 (9th Cir.1992).
An untimely motion pursuant to Federal Rule of Civil Procedure 59(e) does not toll the time for appealing a judgment. See Fed. R.App. P. 4(a)(4)(A); Mt. Graham Red Squirrel, 954 F.2d at 1462. Consequently, Greene may not appeal the merits of his action.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.